                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAYMOND ALFORD BRADFORD,                    Case No.19-cv-01922-PJH
                                                     Plaintiff,
                                   8
                                                                                     JUDGMENT
                                                v.
                                   9

                                  10     ROSEN BIEN, et al.,
                                                     Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Pursuant to the order of dismissal signed today, this case is dismissed with

                                  14   prejudice.

                                  15         IT IS SO ORDERED.

                                  16   Dated: June 3, 2019

                                  17

                                  18
                                                                                             PHYLLIS J. HAMILTON
                                  19                                                         United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
